On Motion to Dismiss.
Morgan, J.
Appellees move to dismiss this appeal on the grounds —
Eirst — That appellants show no interest which entitles them to an appeal.
Second — That the proper parties have not been cited.
Eirst — Two of the appellants are judgment creditors of the succession *443of S. Tliezan, represented by Joseph Thezan, the defendant, and the other two have filed in this court their affidavits showing that they claim to bo creditors of the succession. The judgments appear in the record by virtue of a writ of certiorari.
Second — The suit was instituted by a married woman authorized and assisted by her husband. Citation of appeal was served on her. This was sufficient. 26 An. 541.
Joseph Thezan wás cited individually and as testamentary executor •and tutor. • This was sufficient.
Motion denied.